Citation Nr: 1217226	
Decision Date: 05/14/12    Archive Date: 05/24/12

DOCKET NO.  12-02 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an earlier effective date prior to May 13, 2010, for the grant of entitlement to service connection for bilateral hearing loss, to include whether clear and unmistakable error (CUE) exists in a prior rating decision issued in March 2005. 

2.  Entitlement to an earlier effective date prior to May 13, 2010, for the grant of entitlement to service connection for tinnitus, to include whether clear and unmistakable error (CUE) exists in a prior rating decision issued in March 2005.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Counsel
INTRODUCTION

The Veteran served on active duty from September 1942 to October 1945. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition of the Veteran's appeal has been obtained. 

2.  A March 2005 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus. 

3.  The Veteran was notified of the March 2005 RO decision and did not appeal. 

4.  The March 2005 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus was supported by evidence then of record, and it is not shown that the RO ignored or incorrectly applied the applicable statutory and regulatory provisions existing at the time; or that, but for any such alleged error, the outcome of the decision would have been different. 

5.  An August 2010 rating decision granted entitlement to service connection for bilateral hearing loss and tinnitus and assigned an effective date of May 13, 2010, the date of receipt of the Veteran's petition to reopen his claims.



CONCLUSIONS OF LAW

1. The March 2005 rating decision that denied entitlement to service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C.A. § 7105 (West 2002); 38 U.S.C.A. §§ 20.302, 20.1103 (2011). 

2. The March 2005 rating decision did not involve CUE.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105(a) (2011). 

3. The requirements for an effective date prior to May 13, 2010, for the grant of entitlement to service connection for bilateral hearing loss and tinnitus have not been met.  38 U.S.C.A. §§ 5101, 5110 (West 2002); 38 C.F.R. §§ 3.102, 3.155, 3.157, 3.159, 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims held that, upon receipt of an application for a service connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Nevertheless, in this case, the Veteran is challenging the effective date assigned following the grant of entitlement to service connection for bilateral hearing loss and tinnitus.  In this regard, once service connection is granted and an initial disability rating and effective date have been assigned, the claim is substantiated, and additional 5103(a) notice is not required.  See Dingess v. Nicholson, 19 Vet. App. 473, 490- 491 (2006); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the notice that was provided to the Veteran in June 2010 before service connection was granted in August 2010 was legally sufficient, VA's duty to notify in this case has been satisfied with regard to the issue of an earlier effective date. 

The Court has also determined that VCAA has no applicability to cases involving CUE.  See Livesay v. Principi, 15 Vet. App. 165 (2001).  Therefore, the notice and development provisions of the VCAA do not apply to the CUE portion of the claim for an earlier effective date. 

In addition, the duty to assist the Veteran has also been satisfied in this case.  The Veteran's service treatment records as well as all available VA medical records and all relevant private medical records pertinent to the years after service are in the claims file and were reviewed by both the RO and the Board in connection with the Veteran's claim for an earlier effective date.  As this is a claim for an earlier effective date and consideration is based on the evidence of record at the time of the grant of service connection, there was no duty to obtain a VA examination in connection with this claim.  VA has further assisted the Veteran and his representative throughout the course of this appeal by providing them a supplemental statement of the case which informed them of the laws and regulations relevant to the claim.  For these reasons, the Board concludes that VA has fulfilled the duty to assist the Veteran in this case. 
Under VA laws and regulations, a specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under laws administered by the VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a).  In general, the effective date of an award based on an original claim or a claim reopened after final adjudication of compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of the receipt of the application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  Generally, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  However, if the claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from active service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  The effective date of an award of disability compensation based on a claim to reopen after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(q)(ii), (r). 

"Claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  Any communication or action indicating an intent to apply for one or more benefits under laws administered by the VA from a claimant may be considered an informal claim.  Such an informal claim must identify the benefits sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a).  To determine when a claim was received, the Board must review all communications in the claims file that may be construed as an application or claim.  See Quarles v. Derwinski, 3 Vet. App. 129, 134 (1992). 

The revision of a final rating decision based on CUE generally will involve the assignment of an earlier effective date for those benefits involved because the governing regulation requires that benefits be paid "as if the corrected decision had been made on the date of the reversed decision."  38 C.F.R. § 3.105(a).  CUE is special type of error; it is an error that the claimant alleges was made in a prior rating decision that the claimant did not appeal within the one-year time limit for filing an appeal to the Board.  38 U.S.C.A. §§ 5109A, 7105(b)(1), (c); 38 C.F.R. § 3.105(a).  It is not just any error but rather it is the sort of error that, had it not been made, would have manifestly changed the outcome of the rating decision so that the benefit sought would have been granted.  Russell v. Principi, 3 Vet. App. 310, 313 (1992); cf. Fugo v. Brown, 6 Vet. App. 40, 44 (1993) (noting that "[i]t is difficult to see how either failure in 'duty to assist' or failure to give reasons or bases could ever be CUE"); see Caffrey v. Brown, 6 Vet. App. 377, 383-84 (holding that failure to fulfill duty to assist cannot constitute clear and unmistakable error).  It is not simply a disagreement with how the facts were weighed or evaluated.  Rather, either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Russell, 3 Vet. App at 313. 

A claim for benefits based on CUE in a prior final rating decision entails special pleading and proof requirements to overcome the finality of the decision by collateral attack because the decision was not appealed during the appeal period.  Fugo, 6 Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  In order for a claimant to successfully establish a valid claim of CUE in a final RO rating decision, the claimant must articulate with some degree of specificity what the alleged error is, and, unless the alleged error is the kind of error that, if true, would be CUE on its face, the claimant must provide persuasive reasons explaining why the result of the final rating decision would have been manifestly different but for the alleged error.  Luallen v. Brown, 8 Vet. App. 92, 94 (1995); Fugo, 6 Vet. App. at 44, review en banc denied, 6 Vet. App. 162, 163 (1994) (noting that pleading and proof are two sides of the same coin; if there is a heightened proof requirement, there is, a fortiori, a heightened pleading requirement). 

After considering the evidence of record under the laws and regulations as set forth above, the Board finds that May 13, 2010, is the correct date for the grant of entitlement to service connection for bilateral hearing loss and tinnitus.  Although the Veteran has alleged that he is entitled to an earlier effective date for his awards of service connection, there is no basis under the governing legal criteria to establish that he is legally entitled to earlier effective dates. 

Turning to the CUE argument, the Veteran asserts that CUE exists in the March 2005 rating decision in which his claims for service connection for bilateral hearing loss and tinnitus were denied.  He asserts that he should have been granted entitlement to service connection for hearing loss and tinnitus in March 2005.  The Board observes that the evidence at the time consisted of his March 1954 separation examination, which indicated the Veteran scored 15/15 on the whispered voice test, as well as written statements of the Veteran and recent private records dated in 2002 and 2003 showing treatment for bilateral sensorineural hearing loss.  In correspondence dated in November 2004, the Veteran indicated that he had been using hearing aids since the 1950s, but that he did not realize that every visit to an audiologist had to be documented.  The March 2005 rating decision specifically contemplated the only evidence before it, the October 1945 separation examination report, the statements of the Veteran, and the recent private audiology records, and denied service connection for bilateral hearing loss and tinnitus because there was no evidence showing that these disorders were related to his period of active duty service.  The Board can find no governing authority in effect at the time of the March 2005 rating decision that would have mandated that service connection be granted for bilateral hearing loss and tinnitus. 

It appears that the Veteran is essentially requesting that the Board reweigh or reevaluate the evidence and reach a different conclusion.  Specifically, the Veteran argues that his military discharge documents clearly showed that he was awarded 4 Bronze Stars for his service in Europe during World War II, and these should have been sufficient to clearly show that he served in a combat theater and was therefore exposed to in-service acoustic trauma.  However, exposure to in-service acoustic trauma does not automatically entitle a Veteran to service connection for bilateral hearing loss, and such a disagreement with how the facts were weighed or evaluated is not clear and unmistakable error.  Russell, 3 Vet. App at 313.  Therefore, the Board concludes that the March 2005 rating decision was reasonably based upon the record and governing laws and regulations, as they existed in March 2005. 

Based on the foregoing, the Board finds that the March 2005 rating decision was supported by evidence then of record and was consistent with the law and regulations then in effect.  Therefore, the Board concludes that the March 2005 RO decision was not clearly and unmistakably erroneous and cannot be revised or reversed based on CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).  Having found that there is no CUE in the March 2005 rating decision, the Board will now consider whether the Veteran is entitled to an earlier effective date based on the date of his claim. 

The record reflects that the Veteran first presented his claims for entitlement to service connection for bilateral hearing loss and tinnitus on November 26, 2004.  Those claims were denied by the RO in a March 2005 decision, and the Veteran was notified of the denial and of his appellate rights in correspondence also dated in March 2005.  However, the Veteran did not file a notice of disagreement with the March 2005 RO decision within one year.  As such, the March 2005 RO decision became final.

The Veteran submitted correspondence dated on May 13, 2010, indicating his desire to reopen his claims for entitlement to service connection for bilateral hearing loss and tinnitus.  The Board looks to the Veteran's May 2010 petition to reopen his service connection claims to determine whether he is entitled to earlier effective dates.  The proper effective date for new and material evidence other than service department records received after a final disallowance is the date of receipt of the claim to reopen or the date entitlement arouse, whichever is later.  38 U.S.C.A. § 5110(i); 38 C.F.R. § 3.400(q) (2), 3.400(r). 

After submitting his May 13, 2010, petition to reopen, the Veteran submitted statements from himself as well as third-party lay statements indicating that his hearing was within normal limits prior to his service during World War II.  He also submitted a duplicate copy of his July 2002 private audiology records.  Following the submission of this evidence, the Veteran was afforded a VA audiological examination in August 2010, at which time the VA audiologist opined that it was as least as likely as not that the Veteran's bilateral hearing loss and tinnitus were caused by or a result of military noise exposure.  Based upon this new evidence, the RO granted service connection for bilateral hearing loss and tinnitus in August 2010 and assigned an effective date of May 13, 2010, the date of his original petition to reopen the claims. 

Based upon the foregoing, the effective date of a claim received after a final disallowance is the date of receipt of the new claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400(q) (2).  Here, the Veteran's claim to reopen was received on May 13, 2010.  He did not submit new or material evidence sufficient to reopen his service connection claim prior to May 13, 2010.  In fact, no additional evidence or correspondence was received between the March 2005 RO denial and the May 2010 petition to reopen the claims.  As such, the assignment of an effective date of May 13, 2010, was proper, and entitlement to an earlier effective date for the grants of service connection for the Veteran's bilateral hearing loss and tinnitus on a direct basis or CUE grounds is not warranted.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim for an effective date prior to May 13, 2010, for the grant of entitlement to service connection for bilateral hearing loss and tinnitus. 


ORDER

Entitlement to an earlier effective date prior to May 13, 2010, for the grant of service connection for bilateral hearing loss, to include whether clear and unmistakable error (CUE) exists in a March 2005 rating decision, is denied.

Entitlement to an earlier effective date prior to May 13, 2010, for the grant of service connection for tinnitus, to include whether clear and unmistakable error (CUE) exists in a March 2005 rating decision, is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


